19 F.3d 7
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.IN RE MICROBIOLOGICAL SCIENCES, INC., ETC.,  DEBTOR.MICROBIOLOGICAL SCIENCES,v.Kenneth A. McGAW, ETC., ET AL., Appellants.
No. 93-2035.
United States Court of Appeals,First Circuit.
February 17, 1994

Appeal from the United States District Court for the District of Rhode Island
Andrew Z. Schwartz, with whom Foley, Hoag & Eliot was on brief, for appellants.
Charles R. Bennett, Jr., with whom Paul S. Samson and Riemer & Braunstein were on brief, for appellee Shawmut Bank.
D.R.I.
AFFIRMED.
Before Selya, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
As we have indicated before, when a district court produces a scholarly opinion that reaches the correct result, a reviewing tribunal should not rush to write at length merely to put matters in its own words.   See, e.g., In re San Juan Dupont Plaza Hotel Fire Litig., 989 F.2d 36, 38 (1st Cir. 1993).  So it is here.  We agree with the court below that, in this case, (i) the mortgage at issue is not a valid "in globo" mortgage under Louisiana law, and (ii) the bankruptcy court erred in holding to the contrary.  We, therefore, summarily affirm the judgment below, for substantially the reasons articulated in the district court's comprehensive and well-reasoned rescript, see In re Microbiological Sciences, Inc., C.A. Nos. 92-0255, 92-0654, slip. op. at 7-19 (D.R.I. Aug. 13, 1993).


2
Affirmed. See 1st Cir.  Loc. R. 27.1.